ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
Appellant now urges that the trial court erred in failing to submit to the jury the question of the voluntariness of his confession. Reliance is had primarily on Stevenson v. Boles, D.C., 221 F.Supp. 411, 4 Cir., 331 F.2d 939, and Boles v. Stevenson, 85 S.Ct. 174. As stated in our original opinion the confession was admitted without objection and no request was made that the jury be instructed on the issue of its voluntariness.
In Stevenson, supra, the Court had before it the question of involuntariness due to the action of the police. Here we have a question of the consciousness of what the accused was saying which resulted solely from his own misconduct.
Neither Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908, nor Stevenson, supra, requires a finding of volun-tariness in such a case.
Appellant’s motion for rehearing is overruled.